DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informality: “from honey comb” in line 3 should be –from a honey comb--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re Claims 1 and 2, the stainless steel being “of SS 304 #8 0.028 x 0.097 specification” (emphasis added to indicate indefinite language) renders the claims indefinite because, although “304 #8” is understood by a skilled artisan having ordinary skill in the art at the time of Applicant’s invention as indicating a carbon content and polish level of the steel, it is unclear as to what “0.028 x 0.097” is intended to refer, e.g., mesh size?, and further no units have been included, either in the specification or claim.
2 recites the limitation "the at least one aperture" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, FR 2569528 (English-language translation provided on PTO-892), in view of Amin, U.S. Patent Application Publication No. 2002/0174558 A1 (submitted by Applicant on IDS filed 11/27/2018), and Amazon, “Honey Keeper Honey Strainer Double Sieve #304 Stainless Steel Beekeeping Equipment Mesh Filter Screen” (product reviews dating from 6/4/2016; hereinafter Honey Keeper).
Re Claim 1, Thomas teaches a wax cappings separator for separating residual honey from wax cappings (see translation Abstract and page 2, paragraph 2 (beginning “<(57)…”); residual honey that remains on the wax cappings after the uncapping is removed by the separator of Thomas), the separator comprising: 
A frame (2; see figure 1) sized and configured to be used with a radial or horizontal honey extractor (see translation at page 3, paragraph 5 (beginning “According to FIG. 2…”)) for a honeycomb (1; see translation at page 3, paragraphs 5-6), the frame comprising two hingedly connected (at 5) walls (see figure 1 and translation at page 3, paragraph 4),
The walls being rotatable between closed and opened orientations (see id.),
Receipt of the wax cappings between the walls being enabled when the walls are in the opened orientation (see figure 1 and translation at page 3, paragraphs 6-7),
Retention of the wax cappings between the walls being enabled when the walls are in the closed orientation (see id.),
At least one of the walls comprising at least one array of apertures portion (at 4; see figure 1 and translation at page 4, paragraph 2 (beginning “During…”)) sized and configured to allow passage of the residual honey therethrough to exit the see id.), wherein a residual wax material is inside the frame. See translation at page 3, paragraphs 6-7.
Thomas does not teach at least one mesh portion as claimed, but instead teaches apertures. See figure 1. Thomas is further silent as to whether passage of the residual honey is allowed therethrough while retaining the residual wax material inside the frame.
Although Thomas does not expressly teach that residual wax material is retained inside the frame, Thomas at least suggests that the residual wax material is retained inside the frame. See id., page 4, paragraph 2, and Abstract, noting the teaching the receptacle including “wax mixed with honey,” and only mentioning honey exiting or being discharged through the apertures. Figures 1 and 3 also show the residual wax in the receptacle and appearing not to be able to be passed through the apertures. However, even were Thomas not to at least suggest that the residual wax material is retained inside the frame, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, in order to obviate the need to later separate the wax from the honey, and to improve the purity and taste of the honey. Such a modification would have required merely a change in size of the apertures of Thomas, and a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Additionally, Amin, similarly directed to a separator for separating honey from a honeycomb (see paragraph [0001]), teaches a frame (see, e.g., figures 6, 10, and 12) configured to fit into a radial or horizontal honey extractor (see Table 1 and figure 8) for Langstroth frames. See paragraph [0071]. Amin further teaches at least one of the walls See figure 9, Abstract, and paragraphs [0008] and [0043].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the frame of Thomas to be configured to fit into a radial or horizontal honey extractor for Langstroth frames, as taught by Amin, in order to re-size the receptacle for operability with commonly-used extractors and honeycomb frames. Such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
It would have been further obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the apertures of Thomas to be at least one mesh portion, as taught by Amin, in order to provide more spaces for honey to exit the frame, rather than the honey being flung against the solid wall portions and being retained within the frame. Compare Thomas at figure 1, with Amin at figure 9; see also Amin at paragraph [0043].
see figure) being comprised of stainless steel and of 304 specification. See product description.
	It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the at least one mesh portion of Thomas as modified by Amin to be composed of stainless steel of 304 specification, as taught by Honey Keeper, in order to use a food-grade stainless steel for ensuring consumable honey. Furthermore, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the stainless steel of Thomas as modified by Amin and Honey Keeper to be #8 polish, in order to use a desired shininess of the steel for aesthetic purposes. Lastly, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the stainless steel to be 0.028 x 0.097, as best understood—it is noted that Honey Keeper teaches two mesh sizes, 18 mesh and 25 mesh (see product description)—in order to optimize the size for retaining wax, while ensuring extraction of all of the honey. Applicant’s Specification does not disclose any criticality of the claimed stainless steel of SS 304 #8 0.028 x 0.097 specification (see Spec. at 5:21-6:2, disclosing that “other suitable materials” besides stainless steel are also appropriate, and the claimed stainless steel specification is proffered merely as an example). It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice. In re Leshin, 125 USPQ 416.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas and Honey Keeper.
Re Claim 2, Thomas teaches a method for extracting residual honey from wax cappings (see translation Abstract and page 2, paragraph 2 (beginning “<(57)…”); the method of Thomas extracts residual honey that remains on the wax cappings after the decapping step), the method comprising: 
Extracting honey from a honey comb to produce wax cappings (see translation at page 3, paragraph 6 (“he performs the uncapping operation. During this operation, the particles of wax coated with honey [i.e., wax cappings] are distributed….”) and page 3, paragraph 7, specifically “it [is] possible to collect the honey which flows during this uncapping operation,” i.e., honey is extracted from the honey comb);
Providing a frame (2; see figure 1) comprising two hingedly connected (at 5) walls (see figure 1 and translation at page 3, paragraph 4), at least one of the walls comprising at least one array of apertures portion (at 4; see figure 1 and translation at page 4, paragraph 2 (beginning “During…”)) sized and configured to allow passage of the residual honey therethrough to exit the frame (see id.), wherein the residual wax material is between the walls (see translation at page 3, paragraphs 6-7);
Rotating the walls apart to reveal an interior cavity (see figure 1 and translation at page 3, paragraphs 4 and 6);
Placing the wax cappings in the interior cavity (see figure 1 and translation at page 3, paragraphs 6-7);
Rotating the walls together to retain the wax cappings within the interior cavity (see id.
Placing the frame in a radial or horizontal honey extractor (see translation at page 3, paragraph 5 (beginning “According to FIG. 2…”)); and
Operating the radial or horizontal extractor to force the residual honey out of the at least one aperture while the residual max material is within the cavity. See id. and translation at page 3, paragraph 6 to page 4, paragraph 2.
Thomas does not teach at least one mesh portion as claimed, but instead teaches apertures. See figure 1. Thomas is further silent as to whether passage of the residual honey is allowed therethrough while retaining the residual wax material between the walls or within the cavity.
Although Thomas does not expressly teach retaining the residual wax material between the walls or within the cavity while residual honey is forced out of the at least one aperture, Thomas at least suggests retaining the residual wax material inside the frame during operation. See id., page 4, paragraph 2, and Abstract, noting the teaching the receptacle including “wax mixed with honey,” and only mentioning honey exiting or being discharged through the apertures. Figures 1 and 3 also show the residual wax in the receptacle and appearing not to be able to be passed through the apertures. However, even were Thomas not to at least suggest retaining the residual wax material inside the frame, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, in order to obviate the need to later separate the wax from the honey, and to improve the purity and taste of the honey. Such a modification would have required merely a change in size of the apertures of Thomas, and a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
see figure) sized and configured to allow passage therethrough of honey while retaining a wax material or honeycomb (see figure and product description), the at least one mesh portion being composed of stainless steel and of 304 specification. See product description.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the apertures of Thomas to be at least one mesh portion, as taught by Honey Keeper, in order to provide more spaces for honey to exit the frame, rather than the honey being flung against the solid wall portions and being retained within the frame. Compare Thomas at figure 1, with Honey Keeper at figure.
	It would have been further obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the at least one mesh portion of Thomas to be composed of stainless steel of 304 specification, as taught by Honey Keeper, in order to use a food-grade stainless steel for ensuring consumable honey. Furthermore, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the stainless steel of Thomas as modified by Honey Keeper to be #8 polish, in order to use a desired shininess of the steel for aesthetic purposes. Lastly, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the stainless steel to be 0.028 x 0.097, as best understood—it is noted that Honey Keeper teaches two mesh sizes, 18 mesh and 25 mesh (see product description)—in order to optimize the size for retaining wax, while ensuring extraction of all of the honey. Applicant’s Specification does not disclose any see Spec. at 5:21-6:2, disclosing that “other suitable materials” besides stainless steel are also appropriate, and the claimed stainless steel specification is proffered merely as an example). It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice. In re Leshin, 125 USPQ 416.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bec’s BeeHive, “Cappings Strainer Bag” (hereinafter Bec’s BeeHive), in view of Thomas and Honey Keeper.
	Re Claim 2, Bec’s BeeHive teaches a method for extracting residual honey from wax cappings (see product description on page 2), the method comprising:
Extracting honey from a honey comb to produce wax cappings (see id.);
Providing a frame (bag; see id. and figure page 9) comprising two connected walls (see id.), at least one of the walls comprising at least one mesh portion (see id.) sized and configured to allow passage therethrough of the residual honey while retaining a residual wax material between the walls (see id.);
Placing the wax cappings in an interior cavity between the walls (see product description on page 2);
Retaining the wax cappings within the interior cavity (see id.);
Placing the frame in an extractor (see id.); and
Operating the extractor to force the residual honey out of the at least one aperture (of the mesh) while retaining the residual wax material within the See id., noting that a honey extractor functions to force residual honey as claimed.
Bec’s BeeHive does not teach the two walls of the frame being hingedly connected, the steps of rotating the walls apart and rotating the walls together; the at least one mesh portion being composed of stainless steel and of SS 304 #8 0.028 x 0.097 specification; or the extractor being radial or horizontal.
Thomas, similarly directed to a method for extracting residual honey from wax cappings (see translation Abstract and page 2, paragraph 2 (beginning “<(57)…”); the method of Thomas extracts residual honey that remains on the wax cappings after the decapping step), the method comprising: extracting honey from a honey comb to produce wax cappings (see translation at page 3, paragraph 6 (“he performs the uncapping operation. During this operation, the particles of wax coated with honey [i.e., wax cappings] are distributed….”) and page 3, paragraph 7, specifically “it [is] possible to collect the honey which flows during this uncapping operation,” i.e., honey is extracted from the honey comb); providing a frame (2; see figure 1) comprising two hingedly connected (at 5) walls (see figure 1 and translation at page 3, paragraph 4), at least one of the walls comprising at least one array of apertures portion (at 4; see figure 1 and translation at page 4, paragraph 2 (beginning “During…”)) sized and configured to allow passage of the residual honey therethrough to exit the frame (see id.), wherein the residual wax material is between the walls (see translation at page 3, paragraphs 6-7); rotating the walls apart to reveal an interior cavity (see figure 1 and translation at page 3, paragraphs 4 and 6); placing the wax cappings in the interior cavity (see figure 1 and translation at page 3, paragraphs 6-7); rotating the walls together to retain the wax see id.); placing the frame in a radial or horizontal honey extractor (see translation at page 3, paragraph 5 (beginning “According to FIG. 2…”)); and operating the radial or horizontal extractor to force the residual honey out of the at least one aperture while the residual max material is within the cavity. See id. and translation at page 3, paragraph 6 to page 4, paragraph 2.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the frame of Bec’s BeeHive to have the two walls of the frame being hingedly connected, and to have the method comprise steps of rotating the walls apart to place the wax cappings in the interior cavity and rotating the walls together to retain the wax cappings within the interior cavity, as taught by Thomas, in order to use a frame completely enclosed on all sides (compare Bec’s BeeHive figure at page 9, with Thomas at figure 1), so as to ensure that only honey escapes the frame. Furthermore, the modification to have the walls be hingedly connected facilitates cleaning of the frame, because the frame may be opened to reveal the interior cavity. And the modification to have the frame of Bec’s BeeHive be similar to that of Thomas would allow a user, if desired, to use a single frame for both extraction of honey from honeycombs, and extraction of honey from wax cappings.
It would have been additionally obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the extractor of Bec’s BeeHive to be a radial or horizontal extractor, as taught by Thomas, in order to modify the frame to be compatible for use with a known conventional extractor.
Additionally, Honey Keeper, similarly directed to a method for extracting residual honey from wax or honeycombs, teaches that it is known in the art to provide a frame see figure) sized and configured to allow passage therethrough of honey while retaining a wax material or honeycomb (see figure and product description), the at least one mesh portion being composed of stainless steel and of 304 specification. See product description.
	It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the at least one mesh portion of Bec’s BeeHive as modified by Thomas to be composed of stainless steel of 304 specification, as taught by Honey Keeper, in order to use a food-grade stainless steel for ensuring consumable honey and providing more durability and strength than the nylon of Bec’s BeeHive. Furthermore, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the stainless steel of Bec’s BeeHive as modified by Thomas and Honey Keeper to be #8 polish, in order to use a desired shininess of the steel for aesthetic purposes. Lastly, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the stainless steel to be 0.028 x 0.097, as best understood—it is noted that Honey Keeper teaches two mesh sizes, 18 mesh and 25 mesh (see product description)—in order to optimize the size for retaining wax, while ensuring extraction of all of the honey. Applicant’s Specification does not disclose any criticality of the claimed stainless steel of SS 304 #8 0.028 x 0.097 specification (see Spec. at 5:21-6:2, disclosing that “other suitable materials” besides stainless steel are also appropriate, and the claimed stainless steel specification is proffered merely as an example). It has been held to be within the general skill of a worker in the art to select a known material on the basis of In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant’s arguments, filed 2/5/2021, with respect to the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Cechetto and Amin have been fully considered and are persuasive. That rejection has been withdrawn. Applicant’s arguments with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 as being unpatentable over Thomas and Amin have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Thomas, Amin, and Honey Keeper. In particular, Honey Keeper teaches the newly recited features directed to at least one mesh portion composed of stainless steel and of SS 304 #8 0.028 x 0.097 specification.
Applicant’s argument that, “Thomas does not describe…a secondary extraction process for residual honey” (see Rem. 7), is not persuasive at least because the argument is not commensurate with the scope of claim 1. Notably, “residual honey,” under a broadest reasonable construction consistent with Applicants’ Specification, refers merely to honey that remains mixed with wax after decapping. See, e.g., Spec. at 1:13-16 and 2:4-6. Neither the term “residual honey” in the claims, nor claim 1 itself, requires two extraction processes, or even a separate extraction of honey from the wax. Specifically, Thomas teaches, in one step, extracting honey both from the honeycomb, and from the wax. See translation at page 3, paragraphs 6-7. Such feature is not precluded by the claims, which do not require, for example, only wax cappings being placed into the separator.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L TSANG/           Primary Examiner, Art Unit 3642